Citation Nr: 0835865	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Service connection for a cervical spine disorder.

2.  Service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to July 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's claim is now under 
the jurisdiction of the RO in Atlanta, Georgia.

The claim for service connection for a thoracic spine 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The veteran complained of neck problems in service, had 
chronic and continuous cervical spine disorder symptoms 
immediately following service, and has a currently diagnosed 
disability of a cervical sprain.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the veteran's appeals for service connection for 
the right shoulder disorder and the left knee disorder.  
Thus, no further discussion of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 
38 C.F.R. § 3.307), and the veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A disability may also be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496.

Service medical records show that the veteran first 
complained of neck pain in January 2004, when he returned 
from deployment.  A notation indicates that this was due to 
regularly carrying heavy loads.  A VA provider diagnosed a 
cervical back disorder with residuals.  In June 2004, just 
prior to discharge, the veteran again reported a stiff neck.  
The veteran's complaints of neck problems were continuous 
following service.  As early as September 2004, about two 
months after discharge, the veteran complained of neck 
stiffness in the morning.  He also complained of neck pain in 
September 2005 and April 2006.  Following an MRI in May 2008, 
which showed degenerative changes of the cervical spine, the 
veteran was diagnosed with a cervical sprain.  Furthermore, 
the veteran has submitted several statements explaining that 
his neck pain flares up on a daily basis and has been 
continuous since service.

The Board finds that this is evidence of a chronic and 
continuous neck disability which began in service, following 
the veteran's last deployment.  There is no evidence in the 
file which is unfavorable to the veteran's claim.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007) (the Board must 
consider the credibility and weight of a veteran's 
statements, and any other competent lay or medical evidence, 
in determining whether to grant service connection based on 
continuity of symptomatology).

Given the fact that the veteran complained of neck problems 
following deployment in-service, has experienced chronic and 
continual symptoms ever since, and has a currently diagnosed 
disability of a cervical sprain that accounts for the neck 
symptoms, the Board finds that the criteria for service 
connection for a cervical spine disability have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a cervical spine disability is 
granted.


REMAND

Service medical records show that the veteran complained of 
back pain in January 2004, when he returned from deployment.  
A notation indicates that this was due to regularly carrying 
heavy loads.  However, the veteran did not seek medical 
treatment for back pain until around August 2007, over three 
years after discharge, when an MRI showed mild complex 
scoliosis.  No thoracic or back disorder was diagnosed prior 
to the MRI.  The veteran had submitted earlier statements 
describing thoracic pain, but it was always associated with 
neck pain.  As such, a VA examination is needed before a 
decision on service connection can be rendered.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his back.  The claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed.  The examiner should 
conduct a complete history and 
physical.

The examiner should state whether any 
current back disorder is at least as 
likely as not related to the in service 
complaints of back pain due to carrying 
heavy loads.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that any current 
back disability is related to or 
aggravated by any service-connected 
disability.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


